Case: 6:17-cr-00036-CHB-HAI Doc #: 206 Filed: 07/01/20 Page: 1 of 1 - Page ID#: 3831


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION AT LONDON
                             CRIMINAL MINUTES-GENERAL

 Case No. 6:17-CR-36-1-CHB-HAI         At: London           Date: July 1, 2020


 PRESENT: HON. HANLY A. INGRAM, U.S. MAGISTRATE JUDGE

     Sheila Douglas        Audio File Number             Kenneth Taylor
     Deputy Clerk           Court Reporter              Assistant U. S. Attorney

 I, Sheila Douglas, Deputy Clerk, CERTIFY the official record of
 this proceeding is an audio file KYED-LON_6-17-CR-36-1-CHB-
 HAI_20200701_155849


 DEFENDANT:                                  ATTORNEY FOR DEFENDANT:

 Rodney Scott Phelps (bond)(NP)              Andrew Stephens(CJA)(Present)

 PROCEEDINGS: Telephonic Conference

       This matter was called to discuss the status of the Government’s motion to revoke release,
 DE #202. Defendant has responded, DE #203. Counsel were present as noted.

         The Court heard the Government's reasoning for the motion, DE #202. For the reasons
 stated, IT IS ORDERED that the motion to revoke release by the US is DENIED, without
 prejudice.


 Clerk=s Initials: syd
 TIC: 25 min.
